Title: To James Madison from Sylvanus Bourne, 25 June 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


25 June 1802, Amsterdam. Reports that his health is better and he is again performing his official duties. “But the Doctor strongly advises me to try to pass the seas to America before Winter with my family—as in his opinion being the best possible remedy to benefit the state of Mrs Bs mind & to give strength to my nerves. Should I resolve on this measure I shall claim & hope for the indulgence of Govt for a short absence.” His consular duties will be attended to by H. H. Damen, “who had my Official powers when I last visited America.” Will bring “the Gazettes you desired & full answers to your late question⟨s⟩ as to discriminating duties &c.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.; docketed by Brent as received 16 Sept.



   
   A full transcription of this document has been added to the digital edition.

